UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7628


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHNNY SOZA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cr-00278-JCC-1)


Submitted:   March 27, 2015                 Decided:   April 1, 2015


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Soza, Appellant Pro Se. Maureen Catherine Cain, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Johnny Soza appeals the district court’s order denying his

motion     for    return      of    property       pursuant    to    Fed.    R.     Crim.   P.

41(g). *    For the reasons that follow, we affirm.

     We     review    for       abuse   of    discretion       the       district      court’s

denial of a motion for return of property.                               United States v.

Chambers, 192 F.3d 374, 376 (3d Cir. 1999).                         Under Rule 41, “[a]

person aggrieved by an unlawful search and seizure of property

or by the deprivation of property may move for the property’s

return.”         Fed. R. Crim. P. 41(g).                   “Property” is defined to

include “documents, books, papers, any other tangible objects,

and information.”          Fed. R. Crim. P. 41(a)(2)(A).

     Rule    41    may     be      utilized    “to    commence       a    civil   equitable

proceeding to recover seized property that the government has

retained after the end of a criminal case.”                              Young v. United

States, 489 F.3d 313, 315 (7th Cir. 2007); see United States v.

Garcia, 65 F.3d 17, 20 (4th Cir. 1995).                       A Rule 41(g) motion “is

properly     denied      if     the   defendant       is    not     entitled      to    lawful

possession of the seized property, the property is contraband or

subject to forfeiture or the government’s need for the property

     *
       Although Soza’s motion referenced Fed. R. Civ. P. 41(e),
following the 2002 Amendments to the Federal Rules of Criminal
Procedure, “Rule 41(e) now appears with minor stylistic changes
as Rule 41(g).”    United States v. Rayburn House Office Bldg.,
497 F.3d 654, 663 n.6 (D.C. Cir. 2007).



                                               2
as evidence continues.”           Jackson v. United States, 526 F.3d 394,

396 (8th Cir. 2008) (internal quotation marks omitted).

       The district court’s order indicates that it denied Soza’s

motion largely on the basis of the Government’s continued need

for the property during the pendency of Soza’s successive 28

U.S.C. § 2255 (2012) motion.                   Although that motion has since

been resolved, we may affirm for any reason appearing on the

record.       Republican Party of N.C. v. Martin, 980 F.2d 943, 952

(4th Cir. 1992).         Our review of the record leads us to conclude

that Soza lacks an interest in the property he seeks to have

returned to him, both because he consented to its forfeiture

through    his   plea     agreement      and    because    he    stipulated      to   its

status as derivative contraband subject to forfeiture under 18

U.S.C. § 2428(a)(1) (2012).              See United States v. Alamoudi, 452

F.3d 310, 312-13 (4th Cir. 2006) (upholding forfeiture where

plea    agreement       specified    forfeitable         property      and   contained

waiver provision); United States v. Rodriguez-Aguirre, 264 F.3d

1195,    1212    n.13    (10th    Cir.    2001)    (addressing         forfeiture      of

derivative contraband).

       Soza    also   asserts     that    the    court    erred     in    denying     his

motion    without     providing     him    an    opportunity      to     reply   to   the

Government’s     response.          Assuming,     without       deciding,    that     the

court prematurely denied the motion, our review of the reply

Soza subsequently filed leads us to conclude that any such error

                                           3
was harmless.       Finally, insofar as Soza attempts to challenge

the validity of his conviction and sentence, Rule 41(g) is not

an   appropriate      vehicle     for       raising    such     postconviction

challenges.

     Accordingly,     we   affirm    the    district    court’s      order.      We

dispense   with     oral   argument     because       the    facts    and     legal

contentions   are    adequately     presented    in    the    materials     before

this court and argument would not aid the decisional process.


                                                                        AFFIRMED




                                        4